                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                NO. 2:18-CV-03160-DCN

                                                 )
DOMINIC LOWE, AMANDA LOWE,                       )
KRISTA KROUSE, AND CHRISTOPHER                   )
KROUSE, ON BEHALF OF                             )
THEMSELVES AND ALL OTHERS                        )
SIMILARLY SITUATED,                              )       MEMORANDUM OF LAW IN
                                                 )       SUPPORT OF DEFENDANTS’
                       Plaintiffs,               )     MOTION TO DISMISS IN FAVOR OF
                                                 )             ARBITRATION
               v.                                )
                                                 )
ALLURA USA LLC, PLYCEM USA LLC                   )
D/B/A ALLURA, PLYCEM USA, INC.,                  )
ELEMENTIA USA, INC., ELEMENTIA,                  )
S.A. DE C.V.,                                    )
                                                 )
                       Defendants.               )



I.     INTRODUCTION

               Defendants Plycem USA LLC, Elementia USA, Inc., and Elementia S.A.B. de

C.V. 1 (collectively, the “Defendants”) 2 respectfully move to dismiss this action in favor of


       1
          Elementia S.A.B. de C.V. has separately moved to dismiss all claims against it on
jurisdictional grounds. In bringing this motion, Elementia S.A.B. de C.V. expressly reserves its
right to challenge this Court’s jurisdiction over it, and believes the Court should only decide the
merits of this motion with respect to Elementia S.A.B. de C.V if it first denies Elementia S.A.B.
de C.V.’s simultaneously filed Motion to Dismiss under Fed. R. Civ. P. 12(b)(2). All defendants
have also moved separately to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Defendants believe
the Court should only decide the merits of that motion if it denies this Motion to Dismiss in
Favor of Arbitration.
       2
         The Complaint also lists two additional defendants: Allura USA LLC and Plycem
USA, Inc. Neither defendant exists as an independent corporate entity. Allura is merely a trade
name of Plycem USA LLC. Plycem USA, Inc. merged into Plycem USA LLC and no longer
maintains any independent corporate existence. Accordingly, these non-existent entities are not
properly named and should be stricken from the caption. Additionally, the caption misnames
Elementia S.A.B. de C.V. as Elementia S.A. de C.V.


                                                 1
arbitration. The claims at issue arise from the installation of fiber cement siding (the “Siding”)

manufactured by Plycem USA LLC under the trade name Allura and installed by others on

Plaintiffs’ homes. Any claim relating to performance of the Siding is governed by a 50-year

Limited Product Warranty (the “Limited Warranty”). 3 The Limited Warranty contains a broad

arbitration provision (the “Arbitration Provision”) mandating that any claims related to the

Siding be resolved through binding arbitration on an individual basis. The agreement is

enforceable under federal law. See 9 U.S.C. § 2.

               Defendants respectfully request that the Court enforce the Arbitration Provision

and dismiss this case so that Plaintiffs may pursue their claims through arbitration.

II.    RELEVANT FACTS AND PROCEDURAL HISTORY

               The Named Plaintiffs contracted for the construction of their homes in 2014 and

2015, at which time the Siding was installed on the homes’ exterior walls. See First Am. Compl.

¶¶ 33-34. As original purchasers of homes cladded with the Siding, Plaintiffs are entitled to

coverage under the Limited Warranty, which offers homeowners relief in the event that the

Siding manifests a manufacturing defect during the 50-year period following installation. See

generally Ex. 1 (the “Limited Warranty”); see also Ex.—Declaration of Shawn Herrington in

Support of Defendants’ Motion to Dismiss in Favor of Arbitration (“Herrington Declaration”)

¶ 6 (declaring that the Limited Warranty is a true and correct copy of the Limited Warranty

applicable to the Siding used on the homes of Named Plaintiffs Dominic and Amanda Lowe and

Krista and Christopher Krouse).




       3
          A court “may consider materials outside the pleadings, including the warranty contracts
at issue in this case, to determine whether a valid arbitration agreement exists.” Wake Cnty. Bd.
of Educ. v. Dow Roofing Sys., LLC, 792 F. Supp. 2d 897, 900 (E.D.N.C. 2011).



                                                 2
               In addition to affording homeowners relief in the event the Siding manifests a

manufacturing defect, the Limited Warranty also includes a binding Arbitration Provision, which

requires that any and all claims related to the Siding be commenced in arbitration. Specifically,

Section 10 of the Limited Warranty provides, in boldface type:

               BINDING ARBITRATION. By use and/or application of the
               Product, it is agreed that any and all controversies, disputes, or
               claims pertaining in any manner whatsoever to the purchase of
               any Product[4] from ALLURA shall be resolved exclusively by
               binding Arbitration administered by the American Arbitration
               Association, and judgment on the arbitration award rendered
               by the Arbitrator(s) may be entered in a court having
               competent jurisdiction.      This agreement to arbitrate is
               intended to and shall be broadly interpreted and covers all
               controversies, disputes, and claims arising out of or relating to
               a Product purchase including, but not limited to contract
               claims, tort claims and statutory claims, or any combination of
               claims.

Limited Warranty § 10. The Limited Warranty continues by providing for a location of the

arbitration and the applicable rules:

               The arbitration proceeding shall take place exclusively in
               Houston, Harris County, Texas. The American Arbitration
               Association shall administer the arbitration, and the American
               Arbitration Association’s Commercial Arbitration Rules and
               Mediation Procedures and Consumer Related Disputes
               Supplementary Procedures, if applicable, shall apply. These
               Arbitration Rules may currently be found on the American
               Arbitration Association’s web site at www.adr.org.

Id. Finally the Limited Warranty gives guidance about the initiation of arbitration, and certain

other procedural issues:

               If you wish to begin arbitration against ALLURA, you must
               file a case with the American Arbitration Association in
               Houston, Texas. You may visit the American Arbitration
               Association’s web site at www.adr.org to obtain forms and

       4
        “Product[]” is defined as “ALLURA’s Fiber Cement Siding Product[]” on page 1 of the
Limited Warranty. See Limited Warranty, Warranty Coverage.



                                                3
              guidance and to learn the procedure for filing a case under this
              Arbitration Agreement. This arbitration agreement affects
              your legal rights. An arbitration is resolved by a neutral party
              and not a judge or jury. There is less discovery and less
              exchange of information between the parties to an arbitration
              than might occur in a court proceeding. An arbitration award
              is final and binding and will only be overturned or reversed by
              a court in very limited circumstances. You agree that, by use
              and/or application of the Product, you and ALLURA are each
              waiving the right to a trial by jury or to participate in a class
              action. This binding agreement to arbitrate shall be governed
              by and interpreted under the United States Federal
              Arbitration Act (Title 9, U.S. Code, sections 1-16).

Id. The Limited Warranty provides instructions for homeowners who wish to seek relief under

its terms. See id. § 14. In accordance with these terms, the Named Plaintiffs submitted warranty

claims to Plycem in the spring of 2018. See First Am. Compl. ¶ 46; Herrington Declaration ¶¶ 7-

10; Ex. 2 (“Lowe Warranty Claim Form”); Ex. 3 (“Krouse Warranty Claim Form”).

              While those warranty claims were pending, Named Plaintiffs Dominic and

Amanda Lowe commenced a putative class action in South Carolina state court on August 20,

2018, alleging that the Siding was defective and that Defendants breached express warranties

governing the Siding. See generally Compl. Plaintiffs served Defendants with a copy of the

Complaint on October 22, 2018, and Defendants removed the state court action to this Court on

November 20, 2018. 5

              On December 12, 2018, without Defendants’ consent or leave of Court, Plaintiffs

filed an amended complaint. See First Am. Compl. Among the changes made in the Amended



       5
        After the case was removed to this Court, the parties filed a consent motion, approved
by the Court, giving Defendants until December 27, 2018, to respond to the Complaint. (Dkt.
Nos. 4-5). Before Defendants had a chance to do so, Plaintiffs filed their Amended Complaint
on December 12, 2018. (Dkt. No. 6). The parties then filed an additional consent motion,
approved by this Court, giving Defendants until January 26, 2019, to respond to the Amended
Complaint. (Dkt. Nos. 14-15).



                                               4
Complaint, Plaintiffs struck their express warranty claim, and eliminated every single reference

to the Limited Warranty. See generally id.

III.   ARGUMENT

       A.      The Federal Arbitration Act Creates a Presumption in Favor of Arbitration

               The Federal Arbitration Act (“FAA”) 6 provides that written agreements to

arbitrate “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or

in equity for the revocation of any contract.” 9 U.S.C. § 2. In enacting the FAA, Congress

declared a “liberal federal policy favoring arbitration.” Greenville Hosp. Sys. v. United

Healthcare Ins. Co., No. 6:13-2837-HMH, 2014 U.S. Dist. LEXIS 145909, at *3 (D.S.C. Apr. 3,

2014) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983),

superseded by statute on other grounds). Indeed, the FAA was enacted “to reverse the

longstanding judicial hostility to arbitration agreements that . . . had been adopted by American

courts, and to place arbitration agreements upon the same footing as other contracts.” Beazer

Homes Corp. v. Am. Residential Servs., LLC, No. 4:09-cv-1327-TLW-TER, 2010 U.S. Dist.

LEXIS 27409, at *4 (D.S.C. Feb. 18, 2010) (quoting Gilmer v. Interstate/Johnson Lane Corp.,

500 U.S. 20, 24 (1991)). Accordingly, the FAA aims to “move the parties to an arbitrable

dispute out of court and into arbitration as quickly and easily as possible.” Moses H. Cone, 460

U.S. at 22. In light of these principles, federal courts have developed a “heavy presumption of

arbitrability.” See Brumfield v. Kindred Healthcare, Inc., No. 2:18-cv-00591-DCN, 2018 U.S.


       6
         The FAA applies to the current dispute because “(1) there [is] an agreement in writing
providing for arbitration and (2) the contract evidences a transaction involving interstate
commerce.” Rum v. DARCARS of New Carrollton, Inc., No. DKC 12-0366, 2012 U.S. Dist.
LEXIS 95443, at *6 (D. Md. July 10, 2012) (quoting Am. Home Assurance Co. v. Vecco
Concrete Constr. Co. of Va., 629 F.2d 961, 963 (4th Cir. 1980)). Additionally, the Arbitration
Provision specifically provides that “[t]his binding agreement to arbitrate shall be governed by
and interpreted under the United States Federal Arbitration Act.” Limited Warranty § 10.



                                                 5
Dist. LEXIS 110035, at *4 (D.S.C. July 2, 2018) (Norton, J.) (quoting Peoples Sec. Life Ins. Co.

v. Monumental Life Ins. Co., 867 F.2d 809, 812 (4th Cir. 1989)).

       B.      The Court Should Enforce the Arbitration Provision

               The Court should dismiss Plaintiffs’ claims because the Arbitration Provision in

the Limited Warranty is valid and enforceable. Plaintiffs are likely to argue that they are not

bound by the Arbitration Provision because they did not sign the Limited Warranty. But the

Limited Warranty is nevertheless an applicable contractual document. The Limited Warranty is

well-publicized, as Plaintiffs themselves acknowledge, and is referenced in marketing materials

and available to all homeowners on Allura’s website. See Herrington Declaration ¶ 5.

Additionally, the distributors that sell the Siding are provided with notice of the Limited

Warranty. See id.

               Moreover, Plaintiffs have acknowledged that the Limited Warranty is an

applicable contractual document on two occasions. First, they both initiated the warranty claims

process with Plycem, directly seeking relief under the Limited Warranty’s terms. In May 2018,

Plycem sent the Named Plaintiffs copies of the Limited Warranty and warranty claim forms.

The Named Plaintiffs subsequently completed the claim forms and returned them to Plycem to

initiate the warranty process. See id. ¶¶ 7-10; Lowe Warranty Claim Form; Krouse Warranty

Claim Form.

               Second, in filing the original Complaint, Plaintiffs expressly sought relief under

the Limited Warranty. 7 Plaintiffs cannot simultaneously seek relief under the Limited Warranty


       7
         In addition to alleging a breach of express warranty claim, the original Complaint was
replete with references to the Limited Warranty and Plycem’s obligations to Plaintiffs
thereunder. See, e.g., Compl. ¶ 18 (alleging that the Limited Warranty is good for 50 years); ¶
19 (alleging that the Limited Warranty requires Plycem to “repair, replace or reimburse” where
the Product is found to be defective); ¶ 28 (alleging that Plycem sent a “Warranty Claim
Communication” to homeowners); ¶ 29 (affirming that “Plaintiffs returned the Warranty Claims


                                                 6
and seek to evade the Arbitration Provision. The Court should not countenance such inconsistent

positions. See, e.g., Nat’l Home Ins. Co. v. Bridges, 142 F. Supp. 3d 425, 433 (D.S.C. 2015)

(“Because Respondents brought the underlying state court action against Petitioner under the

HBW Warranty, Respondents may not disregard the arbitration agreement while selectively

seeking to enforce some terms of the HBW Warranty”); Osborne v. Marina Inn @ Grande

Dunes, LLC, No. 4:08-cv-0490-TLW-TER, 2009 U.S. Dist. LEXIS 87167, at *23-25 (D.S.C.

Aug. 31, 2009) (recommending that a motion to stay and compel arbitration be granted where a

non-signatory to the agreement containing an arbitration provision sued on a theory that

defendants violated duties that arose under the broader agreement containing that arbitration

provision), report and recommendation accepted, 2009 U.S. Dist. LEXIS 87158 (D.S.C. Sept.

23, 2009); Goer v. Jasco Indus., Inc., 395 F. Supp. 2d 308, 316 (D.S.C. 2005) (holding that

plaintiffs waived the right to challenge enforcement of an arbitration clause where the plaintiffs

also sought to enforce other provisions of the same contract for their benefit).

               In the arbitration context, the doctrine of equitable estoppel precludes a party

from challenging the enforceability of a contract’s arbitration provision when the party has

“consistently maintained that other provisions of the same contract should be enforced to benefit

him.” Int’l Paper Co. v. Schwabediessen Maschinen & Anlagen GMBH, 206 F.3d 411, 418 (4th

Cir. 2000). In other words, Plaintiffs cannot assert that they can recover under the terms of the

Limited Warranty, but then simultaneously seek to avoid enforcement of the Limited Warranty’s

Arbitration Provision.



Form” to Plycem); ¶ 30 (discussing Plycem’s response to the Warranty Claims Forms); ¶ 31
(alleging that Plycem has yet to fulfill its obligations under the Limited Warranty); ¶ 48 (alleging
that Plaintiffs relied on the Limited Warranty when they purchased their home); ¶ 53 (alleging
again that Plycem has yet to fulfill its obligations under the Limited Warranty).



                                                 7
               The Fourth Circuit’s holding in International Paper is instructive. 8 In

International Paper, plaintiff purchased a saw from a manufacturer’s distributor. Id. at 414. The

distributor’s contract with the manufacturer contained an arbitration provision, and plaintiff

brought suit against the manufacturer for breach of warranties arising out of the

manufacturer/distributor contract. Id. The manufacturer sought to compel arbitration. Id. The

district court held that plaintiff could not invoke certain portions of the contract to its advantage,

yet avoid the provision it disliked, namely the arbitration clause. Id. at 415. On appeal, the

Fourth Circuit affirmed, holding that the well-established doctrine of equitable estoppel required

arbitration. Id. at 416-18. As the court explained: “To allow [a plaintiff] to claim the benefit of

the contract and simultaneously avoid its burdens would both disregard equity and contravene

the purposes underlying enactment of the Arbitration Act.” Id. at 418 (alteration in original)

(quoting Avila Group, Inc. v. Norma J. of Cal., 426 F. Supp. 537, 542 (S.D.N.Y. 1977)).

               The Fourth Circuit’s holding is in accord with the overwhelming weight of federal

authority. 9 See, e.g., Crawford Prof’l Drugs, Inc. v. CVS Caremark Corp., 748 F.3d 249, 260


       8
         In International Paper Co. v. Schwabedissen Maschinen & Anlagen GMBH, the Fourth
Circuit noted that courts look to the federal substantive law of arbitrability to determine whether
a non-signatory is bound to an arbitration agreement through the doctrine of equitable estoppel.
206 F.3d 411, 417 n.4 (4th Cir. 2000) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr.
Corp., 460 U.S. 1, 24 (1983), superseded by statute on other grounds). In Arthur Andersen LLP
v. Carlisle, however, the Supreme Court held that state contract law principles govern the
enforceability of arbitration-related contracts. 556 U.S. 624, 632 (2009). Nevertheless,
following Andersen, district courts within the Fourth Circuit continue to rely on International
Paper in evaluating equitable estoppel in the arbitration context. See, e.g., Hunter v.
NHCash.com, LLC, No. 3:17cv348-HEH, 2017 U.S. Dist. LEXIS 147549, at *12-15 (E.D. Va.
Sept. 12, 2017) (citing International Paper and enforcing arbitration agreement under the
doctrine of equitable estoppel); Preferred Home Inspections, Inc. v. Bellsouth Telcomms., LLC,
No. 3:14-cv-00673-MBS, 2014 U.S. Dist. LEXIS 134983, at *14-19 (D.S.C. Sept. 24, 2014)
(same); Fastener Corp. of Am. v. Asheboro Elastics Corp., No. 1:12-CV-1296, 2013 U.S. Dist.
LEXIS 88834, at *15-16 (M.D.N.C. June 25, 2013) (same).
       9
         Even if analyzed under state law, however, the Court’s holding would be the same. The
laws of both South Carolina (where this litigation was initiated) and Texas (the relevant state


                                                  8
(5th Cir. 2014) (noting that “[t]he reason for this equitable rule is plain: One should not be

permitted to rely on an agreement containing an arbitration clause for its claims, while at the

same time repudiating the arbitration provision contained in the same contract” (quoting DMS

Servs., LLC v. Superior Court of L.A. Cnty., 140 Cal. Rptr. 3d 896, 902 (Ct. App. 2012)));

Robinson Brog Leinwand Greene Genovese & Gluck P.C. v. John M. O’Quinn & Assocs., 523 F.

App’x 761, 763 (2d Cir. 2013) (“When a non-signatory plaintiff seeks the benefits of a contract

that contains an arbitration provision, it is estopped from ‘denying its obligation to arbitrate.’”

(quoting Am. Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349, 353 (2d Cir.

1999))); Innotec LLC v. Visiontech Sales, Inc., No. 3:17CV00007, 2018 U.S. Dist. LEXIS

121702, at *17-18 (W.D. Va. July 20, 2018) (“Despite having sued to enforce various terms of

the Exclusivity Agreement, Innotec now contends that it should not be bound by the arbitration

provision . . . . Such an attempt to ‘claim the benefit of the contract and simultaneously avoid its

burdens’ is the very situation that the doctrine of equitable estoppel seeks to prevent.” (quoting

Int’l Paper, 206 F.3d at 418)); McCutcheon v. THI of S.C. at Charleston, LLC, No. 2:11-CV-

02861, 2011 U.S. Dist. LEXIS 144288, at *6 (D.S.C. Dec. 15, 2011) (Norton, J.) (“[N]o party


according to the Limited Warranty’s choice of law provision) are in accord, allowing the
doctrine of equitable estoppel to bind non-signatories to otherwise valid arbitration agreements.
As this Court has noted, South Carolina courts continue to look to federal law when analyzing
equitable estoppel. See Swane Co. v. Berkeley Cty. S.C., No. 2:15-cv-02586, 2015 U.S. Dist.
LEXIS 147235, at *18-19 (D.S.C. Oct. 30, 2015) (Norton, J). Similarly, Texas law estops a
party from asserting that her lack of signature on a written contract precludes enforcement of the
contract’s arbitration provision when she has consistently maintained that other provisions of the
same contract should be enforced to benefit her. “If the non-signatory consistently and
knowingly insists that others treat it as a party to the contract during the life of the contract, the
nonparty ‘cannot later turn [ ] its back on the portions of the contract, such as an arbitration
clause, that it finds distasteful.’” Bailey v. HealthSouth Corp., No. 9:15-CV-57, 2017 U.S. Dist.
LEXIS 22970, at *16-17 (E.D. Tex. Jan. 26, 2017) (alteration in original) (quoting In re Weekly
Homes, L.P., 180 S.W.3d 127, 135 (Tex. 2005)); see Rachal v. Reitz, 403 S.W.3d 840, 846 (Tex.
2013) (holding that the Texas Supreme Court “expressly adopted the federal doctrine of direct
benefits estoppel” and citing International Paper for an explanation of that doctrine).



                                                  9
suing on a contract should be able to enforce certain contract provisions while simultaneously

attempting to avoid the terms of an arbitration provision therein.” (alteration in original) (quoting

United States v. Bankers Ins. Co., 245 F.3d 315, 323 (4th Cir. 2011))); Pikes Peak Nephrology

Assocs., P.C. v. Total Renal Care, No. 09-cv-00928-CMA-MEH, 2010 U.S. Dist. LEXIS 42694,

at *22-26 (D. Colo. Mar. 30, 2010) (compelling a non-signatory plaintiff to arbitration because

he asserted claims under an agreement containing an arbitration clause); Upstate Shredding LLC

v. Carloss Well Supply Co., 84 F. Supp. 2d 357, 363 (N.D.N.Y. 2000) (“Plaintiffs seek to have

their cake and eat it too; they claim reliance on the Express Warranty to establish a claim for

breach of the express warranty and, at the same time, disclaim reliance on that same warranty to

avoid arbitration.”).

               In anticipation of the current motion, and more specifically the likelihood that

they would be estopped from challenging the enforceability of the Arbitration Provision,

Plaintiffs filed the Amended Complaint on December 12, 2018. The Amended Complaint,

which was filed without Defendants’ consent or leave of court, is nothing more than an attempt

to avoid application of the Arbitration Provision. In the Amended Complaint, Plaintiffs seek to

distance themselves from the Limited Warranty, not only eliminating the express warranty claim,

but also eliminating the numerous references to the Limited Warranty contained in the original

Complaint.

               Courts routinely hold that such tactical amendments, devised solely to avoid

arbitration, are impermissible. See, e.g., Developers Sur. & Indem. Co. v. Carothers Constr.,

Inc., No. 1:17-CV-1979-SCJ, 2018 U.S. Dist. LEXIS 45725, at *8 (N.D. Ga. Feb. 27, 2018). In

Developers, plaintiff requested leave to amend its complaint to make a single modification,

eliminating the claim arising out of the contract containing the arbitration provision. Id. at *5.




                                                 10
Noting that plaintiff was deliberately seeking to avoid an equitable estoppel argument premised

on its contract claim, the court denied plaintiff’s motion to amend, holding: “Here, it is clear that

Plaintiff’s motion for leave to amend is an effort to prejudice Defendant by taking an

inconsistent position to circumvent Defendant’s equitable estoppel argument. Accordingly, the

motion is due to be denied.” Id. at *7; see also Federated Rural Elec. Ins. Co. v. Int’l Ins. Co.,

No. 94-2460-JWL, 1995 U.S. Dist. LEXIS 9607, at *3-6 (D. Kan. June 21, 1995) (denying

plaintiff’s motion to amend where proposed amendment was found to be a “direct attempt to

avoid application of the arbitration provisions” and proposed claims would be subject to

arbitration).

                Plaintiffs should not be permitted to “have their cake and eat it too.” They cannot

rely on the Limited Warranty when it works to their advantage, only to disclaim it when it works

to their disadvantage. “To permit them to do so would not only flout equity, it would do

violence . . . to the congressional purpose underlying the Federal Arbitration Act.” Upstate

Shredding, 84 F. Supp. 2d at 364-65 (quoting Tepper Realty Co. v. Mosaic Tile Co., 259 F. Supp.

688, 692 (S.D.N.Y. 1966)). Such an attempt to “claim the benefit of the contract and

simultaneously avoid its burdens” is the very situation that the doctrine of equitable estoppel

seeks to prevent. Int’l Paper Co., 206 F.3d at 418 (quoting Avila Group, 426 F. Supp. at 542).

Accordingly, this Court should find that Plaintiffs are equitably estopped from denying that they

are bound by the Arbitration Provision and dismiss this action in favor of arbitration.

        C.      Because the Arbitration Provision Is Enforceable and All of Plaintiffs’
                Claims Fall Within Its Scope, the Court Must Dismiss the Matter

                Given that the Court must enforce the Arbitration Provision, and all of Plaintiffs’

claims fall within its scope, the Court should dismiss this action. The Arbitration Provision

provides, in boldface type, that it “covers all controversies, disputes, and claims arising out of



                                                 11
or relating to a Product purchase including, but not limited to contract claims, tort claims

and statutory claims, or any combination of claims.” Limited Warranty § 10 (emphasis

added). Federal law requires that any doubts regarding the scope of arbitrable issues be resolved

in favor of arbitration “unless it may be said with positive assurance that the arbitration clause is

not susceptible of an interpretation that covers the asserted dispute.” Peabody Holding Co., LLC

v. United Mine Workers of Am., Int’l Union, 665 F.3d 96, 104 (4th Cir. 2012) (quoting AT&T

Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986)). Here, Plaintiffs allege

claims for negligence, breach of implied warranty, negligent misrepresentation, and strict

liability, all of which arise out of the Siding’s purchase and performance. These claims are

clearly encompassed by the broad scope of the Arbitration Provision.

               Although the FAA requires that court proceedings be stayed pending arbitration,

“the Fourth Circuit has held that ‘dismissal is a proper remedy when all of the issues presented in

a lawsuit are arbitrable.’” Cheraghi v. MedImmune, LLC, No. 8:11-cv-01505 (AW), 2011 U.S.

Dist. LEXIS 139272, at *9 (D. Md. Dec. 5, 2011) (quoting Choice Hotels Int’l, Inc. v. BSR

Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001)); see also Poteat v. Rich Prods.

Corp., 91 F. App’x 832, 835 (4th Cir. 2004) (compelling arbitration and dismissing the action

where all of the claims are arbitrable); Byrnes v. Santa Fe Natural Tobacco Co., Inc., No. GLR-

16-2445, 2017 U.S. Dist. LEXIS 25795, at *5 (D. Md. Feb. 23, 2017) (dismissing the action

where all of the claims are arbitrable); Bey v. Midland Credit Mgmt., No. GJH-15-1329, 2016

U.S. Dist. LEXIS 38355, at *22-23 (D. Md. Mar. 23, 2016) (compelling arbitration and

dismissing the action where all of the claims are arbitrable). Accordingly, dismissal is the proper

remedy here.




                                                 12
         D.         Alternatively, the Court Should Transfer the Action to the United States
                    District Court for the Southern District of Texas in Order to Compel
                    Arbitration

                    In the alternative, the Court can transfer this matter to the United States District

Court for the Southern District of Texas in order to compel arbitration. Courts in the Fourth

Circuit generally have enforced arbitration agreements—in particular, agreements that call for

arbitration in a different jurisdiction—in one of two ways. Some courts, reasoning that the

arbitration agreement raises a jurisdictional issue, simply have dismissed the case without

prejudice, leaving the plaintiff free to commence arbitration under the terms set forth in the

contract. See, e.g., Wake Cnty. Bd. of Educ. v. Dow Roofing Sys., LLC, 792 F. Supp. 2d 897, 904

(E.D.N.C. 2011) (“This Court cannot compel arbitration in another district. Therefore, Plaintiff’s

claims . . . will be DISMISSED WITHOUT PREJUDICE so the parties may arbitrate those

claims . . . .”).

                    Other courts, however, have held that the proper remedy is transfer of the case to

the judicial district in which the agreement specifies the arbitration is to occur. See, e.g.,

Brumfield, 2018 U.S. Dist. LEXIS 110035, at *9 (transferring matter to relevant district and

noting “this court cannot compel the remaining plaintiffs to arbitrate because only courts in the

jurisdiction where arbitration is required by the Agreement can compel the parties to

arbitration”). This is because Fourth Circuit precedent indicates that where an arbitration clause

requires arbitration in a particular forum, only the district court in that forum has the authority to

compel arbitration under the FAA. See, e.g., Arctic Glacier U.S.A., Inc. v. Principal Life Ins.

Co., No. PX 16-3555, 2017 U.S. Dist. LEXIS 93822, at *22 (D. Md. June 19, 2017) (citing Elox

Corp. v. Colt Indus., Inc., 952 F.2d 395 (4th Cir. 1991)), in support of its reasoning that “the

most faithful reading of § 4 provides that the Petition [to compel arbitration] be adjudicated in

the agreed-upon arbitration forum”); Blash v. Charter Fin., Inc., No. 6:14-3480-TMC, 2014 U.S.


                                                      13
Dist. LEXIS 140802, at *2-3 and n.1 (D.S.C. Oct. 3, 2014) (citing Elox for the proposition that

“if a court orders arbitration, the arbitration must be held in the same district”).

               Because the Arbitration Provision mandates that arbitration occur in Houston,

Texas, in the event the Court declines to dismiss the action, the Court should transfer this matter

to the Southern District of Texas so that court may compel arbitration in accordance with the

Arbitration Provision.




                                                  14
IV.    CONCLUSION

               For the foregoing reasons, Defendants respectfully request that this Court dismiss

this case as Plaintiffs’ claims must be decided in arbitration. Alternatively, Defendants

respectfully ask this Court to transfer this case to the Southern District of Texas so that

arbitration may be compelled.

                                               Respectfully submitted,

                                               YOUNG CLEMENT RIVERS, LLP

                                               By: s/ Edward D. Buckley, Jr.
                                               Edward D. Buckley, Jr., Esq. (Federal ID #01559)
                                               Nicholas J. Rivera, Esq. (Federal ID #11216)
                                               P.O. Box 993, Charleston, SC 29402-0993
                                               Telephone: (843) 720-5413
                                               Fax: (843) 579-1300
                                               ebuckley@ycrlaw.com
                                               nrivera@ycrlaw.com

                                               Robert L. Hickok, Esq.
                                               Anthony Vale, Esq.
                                               Leah Greenberg Katz, Esq.
                                               PEPPER HAMILTON LLP
                                               3000 Two Logan Square
                                               Eighteenth and Arch Streets
                                               Philadelphia, Pennsylvania 19103
                                               Telephone: (215) 981-4000
                                               Fax: (215) 981-4750
                                               hickokr@pepperlaw.com
                                               valea@pepperlaw.com
                                               katzl@pepperlaw.com
                                               Attorneys for Defendants

January 25, 2019
Charleston, South Carolina




                                                 15
